Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected specification and response filed Mar. 17, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-18 are currently pending.
Claims 1-3, 5-8, 10, 11, 13, 14, 17, and 18 are amended.
	Claims 1-18 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.  New claim objections have been added due to amendment. 

The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “HIF-1a”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “HIF-1α”.  This is to be consistent with the previous claim language.  The term is previously recited in the claim with the Greek letter.
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (WO 2016/210292 A2) (ref of record) in view of Pelus et al. (US 2016/0030478 A1) (ref. of record).
With respect to claim 1, Rubin teaches a method of preparing hematopoietic stem cells (HSCs) with long term engraftment potential (enhanced engraftment potential) (0005, 0069 and 0118).  With respect to claim 1, Rubin teaches the method of preparing the cells by providing a first population of HSCs and culturing the cells with an effective amount of p38 MAPK inhibitor to produce an expanded population of HSCs (a second population of HSCs) (0006 and 00133).  
With respect to claim 2, Rubin teaches that HSCs may be genetically modified to have an altered gene expression pattern prior to being expanded and this can be done by the integration of the polynucleotide encoding a target gene into the genome of the cell (would have undergone a genetic manipulation that induces a DNA double strand break) (0074, 0077 and 00279-00280).  With respect to claim 3, Rubin teaches the genetic manipulation can involve the insertion of a target gene into a vector and transformation and transfection of the vector into the cells (genetic manipulation comprises transduction of an integrating vector) (0077 and 00280).  With respect to claim 4, Rubin teaches the vector is a viral vector (0077-0078 and 00286).  With respect to claim 5, Rubin teaches the vector is a retroviral vector or a lentivirus (0077-0078, 00266, and 00286).  With respect to claim 6, Rubin teaches the genetic manipulation of the cells to introduce a target gene can be done using the CRISPR/Cas system, zinc finger nucleases, transcription activator-like effector based nuclease (TALEN), or a meganuclease (genome editing) (00293).  The instant specification discloses that genome editing may involve the use of zinc finger nucleases (ZFN), transcription activator-like effector based nuclease (TALEN), meganucleases, homing endonucleases, and/or CRISPR/Cas systems (see 0088 of published application).
With respect to claim 7, Rubin teaches the HSCs are expanded (cells are dividing) (abstract and 0072).  With respect to claims 8-11, Rubin teaches the method where the HSCs are obtained from umbilical cord, bone marrow or peripheral blood cells of the human subject (0065, 0067 and 0145).
With respect to claim 12, Rubin teaches the method where the p38 MAPK inhibitor is BIRB796 (doramapimod), LY2228820 (ralimetinib), VX702, SB203580 (0227 and 0253).  The instant specification discloses that VX702 is an aminopyridine-based, ATP-competitive inhibitor of p38 MAPK, SB203580 is a pyridinyl imidazole inhibitor (see 0011 of published application).  
With respect to claim 14, Rubin teaches that the expanded HSCs are administered to a subject (0099-00100 and 00296).  With respect to claim 17, Rubin teaches that HSCs are autologous to the subject being treated (00100 and 00296).  With respect to claim 18, Rubin teaches culturing the cells for three or more days (0064). 
Rubin does not teach the method where the first population of HSCs are culture in the presence of an effective amount of a hypoxia inducible factor-1 α (HIF-1α) stabilizer as recited in claim 1.  Similarly, Rubin does not teach the method where the HIF-1α stabilizer is prostaglandin E2 (PGE2) or 16-16 dimethyl prostaglandin E2 (dmPGE2) as recited in claim 13.  However, Pelus teaches a similar method of preparing hematopoietic stem cells having enhanced engraftment comprising providing HSCs  and culturing the cells with an effective amount of PGE2 or one of its derivatives such as 16,16-dimethyl prostaglandin E2 (dmPGE2) (abstract, 0009, 0016 and 0062).  Pelus further teaches that treatment ex vivo of HSCs with an effective amount of PGE2 dmPGE2 promotes HSC engraftment (abstract and 0016).  Pelus teaches that PGE2 has stabilizing effects on HSCs and facilitates engraftment of the cells by enhancing survival, homing and proliferation (0062).  In further support, Rubin teaches culturing the cells in the presence of one or more agents which improve the functional potential of the cells (abstract, 0034).  Accordingly, at the effective time of filing the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Rubin to include the culturing of the HSCs with PGE2 or dmPGE2 (HIF-1a stabilizers) for the benefit of further enhancing the engraftment activity of the HSCs as taught by Pelus.  It would have been obvious to one of ordinary skill in the art to modify the method of Rubin to include the culturing of the HSCs with PGE2 or dmPGE2 (HIF-1a stabilizers), since Rubin teaches a method of culturing HSCs with agents to improve the functional potential of the cells and preparing cells with long term engraftment potential and Pelus teaches that culturing HSCs with PGE2 or dmPGE2 improves the engraftment activity of the cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Rubin to include the culturing of the HSCs with PGE2 or dmPGE2 (HIF-1a stabilizers), since such agents were known to be used to prepare HSCs with enhanced engraftment activity similar to p38 MAPK inhibitors.    
Claim 1 contains the wherein clause, “wherein the second population of HSCs has enhanced engraftment activity relative to HSCs cultured in the absence of the p38 MAPK inhibitor or the HIF-1a stabilizers”, which recites the intended result of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since these claims only recite the results of the steps, then art reading on claimed method will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.  Furthermore, it is noted that Rubin teaches the method where the HSCs have long term engraftment potential (enhanced engraftment potential) (0005, 0069 and 0118) and Pelus teaches a similar method of preparing HSCs having enhanced engraftment (abstract, 0009, 0016 and 0062).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rubin in view of Pelus (as applied to claims 1-14, 17 and 18 above), and further in view of Cutler et al. (Blood, The Journal of the American Society of Hematology, 2013).
The teachings of Rubin and Pelus can be found in the previous rejection above.  
Both Rubin and Pelus are silent with respect to the number of HSCs administered and do not teach administering a dose of 50,000 to 500,000 HSCs as recited in claim 15 or a dose of 50,000 to 100,000 HSCs as recited in claim 16.  However, Cutler teaches a similar method of preparing HSCs having enhanced engraftment activity by treating umbilical cord blood cells with dmPGE2 (pg. 3074 key points and abstract).  Additionally, Cutler proposes that the ex vivo modulation with dmPGE2 of HSCs could improve patient outcomes by essentially increasing the dose of HSCs (abstract) and that PGE2 enhances homing and engraftment of HSC cells (pg. 3074 para. 2).  Cutler further teaches administering 1 X105 to mice (a subject) (pg. 3075 last para.).  In further support, Pelus reports that, “peripheral blood stem cell transplantation procedures typically require minimum administration of approximately 2 million CD34+ cells per kilogram of recipient body weight, the more CD34+ cells that can be acquired and subsequently transplanted, the better the patient outcome” (0005).  Accordingly, at the effective time of filing the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Rubin and Pelus to include the administration of a dose of 50,000 to 500,000 HSCs or a dose of 50,000 to 100,000 HSCs for the purpose of treating a subject.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Rubin and Pelus to include the administration of a dose of 50,000 to 500,000 HSCs or a dose of 50,000 to 100,000 HSCs, since Cutler teaches a method of preparing HSCs with enhanced engraftment activity where a dose of 100,000 HSCs are administered which is within the claimed dosage ranges of 50,000 to 500,000 HSCs and 50,000 to 100,000 HSCs as taught by Cutler and Pelus teaches adjusting the dosage according to need.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Rubin and Pelus to include the administration of a dose of 50,000 to 500,000 HSCs or a dose of 50,000 to 100,000 HSCs, since similar methods of preparing HSCs with enhanced engraftment activity where a dose of 100,000 HSCs are administered which is within the claimed dosage ranges of 50,000 to 500,000 HSCs and 50,000 to 100,000 HSCs were known as taught by Cutler and Pelus teaches the cell number administered depends on the patient. Although Cutler does not teach the exact ranges recited in claims 15 and 16, the amount taught by Cutler of 100,000 HSCs per dose is within the claimed ranges of 50,000 to 500,000 HSCs and 50,000 to 100,000 HSCs.  Furthermore, one of ordinary skill in the art would recognize that the number of cells administered is a result effective variable and that the number of cells administered would be matter of routine optimization depending on such factors as patient size as evidenced by Pelus, number of injections, and the purpose of the treatment.    
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Mar. 17, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that the instant Specification shows that the effect of p38 MAPK inhibitor or HIF-1α inhibitor alone are not as effective on reducing DDR (DNA damage response and repair pathway) than the combination of the p38 MAPK inhibitor and HIF-1α inhibitor as shown on pg. 45 lines 10-15, pg. 50 lines 23-25, Fig. 14 Panels A and B and pg. 54 lines 3-5 and Fig. 18 panel C (Remarks pg. 7 para. 3-4).  This argument was not found to be persuasive.  Although the data clearly shows when human MPB (mobilized peripheral blood) derived CD34+ cells transduced with a vector expressing GFP are treated with p38i keeps the cells in G0 quiescent phase and when the cells are treated with a combination of p38i and PGE2 there is significant reduction of γH2AX, the data is not commensurate in scope with the claim invention.  The claimed method is broader than the methods for generating the data in the specification.  Specifically, the methods in the specification use particular p38 MAPK inhibitors (Birb 796, Vx-745 and LY 2228820) and a HIF-1α stabilizer (PGE2), particular HSC cells and particular culture conditions.  It is unclear if the same effects would be achieved under different conditions.
Similarly, Applicant argues that the combination of the p38 MAPK inhibitor and HIF-1α inhibitor showed superior results in reducing the number of HSCs in the G2M phase, reducing DDR, reversing the myeloid skewing and restoring the B lymphoid potential, enhancing HSC engraftment levels in a mouse model, five-fold enhancement of competitive repopulating units in bone marrow at 6 months after HSC implantation in a mouse model and an increase in both LTRP and reversed myeloid skewed phenotype (Remarks pg. 7-8 bridging para.).  Applicant further argues the experimental results the instant specification demonstrates the unexpected discovery that a combination of a p38 MAPK inhibitor and a HIF-1α inhibitor display a synergistic effect on enhancing the engraftment capacity of the stem cells compared to either agent alone and the synergistic effects are unexpected in view of the disclosures of Rubin and Pelus (Remarks pg. 8 para. 2-3).  These arguments were not found to be persuasive, since even though the data show when human MPB (mobilized peripheral blood) derived CD34+ cells transduced with a vector expressing GFP are treated with a p38i and PGE2 (HIF-1α) these results are achieved, the data is not commensurate in scope with the claim invention.  The claimed method is broader than the methods for generating the data in the specification.  Specifically, the methods in the specification use particular p38 MAPK inhibitors (Birb 796, Vx-745 and LY 2228820) and a HIF-1α stabilizer (PGE2), particular HSC cells and particular culture conditions.  It is unclear if the same effects would be achieved under different conditions.
Applicant argues that Culture does not remedy the deficiencies of Rubin and Pelus (Remarks pg. 9 para. 1).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Rubin and Pelus were not found to be persuasive as explained above.  


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632